In re Louisiana, State of; Transportation & Dev., Dept, of; — Defendant(s); applying for supervisory and/or remedial writ; Parish of Sabine, 11th Judicial District Court, Div. “A”, No. 44,729-A; to the Court of Appeal, Third Circuit, No. CW96-0866
Granted. Ruling of the trial court is vacated and set aside. Case remanded to the district court to determine which, if any, of the requested documents fall within the protection of 23 U.S.C., section 409, as amended in 1995.
JOHNSON, J., not on panel.